Citation Nr: 1623734	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for hiatal hernia with gastroesophageal reflux disease (GERD) and Barrett's esophagus.

2.  Entitlement to a compensable rating for residuals of hepatitis A.

3.  Entitlement to service connection for bilateral neuropathy of the lower extremities.

4.  Entitlement to service connection for lumbosacral strain, to include as secondary to a service-connected right ankle sprain with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 until April 1972 and from January 1976 until June 1993.

These claims come before the Board of Veterans Appeals (Board) on appeal from August 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In January 2014, the Veteran and his representative offered testimony in a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board, a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2016, the Board sent the Veteran a letter informing him the VLJ who conducted the January 2014 hearing was no longer with the Board.  The Board offered the Veteran the opportunity to appear at a hearing before another VLJ who would ultimately make the final determination regarding his appeal.  See U.S.C.A. §7107(c) (West 2014); 38 C.F.R. § 20.7 (2015).  In an April 2016 response, the Veteran indicated he wanted another Board hearing, and that he would like it to be a videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge for the issues listed on the title page.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




